Citation Nr: 1400858	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  07-34 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus (hereinafter "DM"), to include as secondary to herbicide and/or other chemical agent exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to December 1991.  

This matter initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a May 2007 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Boston, Massachusetts.  In this decision, the Veteran was denied a request to reopen a claim for entitlement to service connection for DM.  Jurisdiction over the case was subsequently transferred to the St. Petersburg, Florida RO.  

In June 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (hereinafter "VLJ").  A transcript of that proceeding is of record.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In August 2010 and June 2012, the Board, inter alia,  reopened and remanded the claim to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC for further development of the record, to include ordering that outstanding VA and private records be obtained; and that clarifying medical opinions be requested from military and VA providers.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Veterans Claims (hereinafter "Court") or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to Virtual VA in March 2010, February 2013 and April 2013, which was considered by the AMC in a May 2013 supplemental statement of the case (hereinafter "SSOC").  As such, the Board will proceed to consider the appeal on the merits.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).  


FINDINGS OF FACT

1. The Veteran did not have service in-country in the Republic of Vietnam (hereinafter "Vietnam") from January 9, 1962, to May 7, 1975, service in the waters offshore involving duty or visitation in Vietnam, or service in the inland waters of Vietnam.  The Veteran served in Korea from 1984 to 1985.

2. The preponderance of the evidence does not show that the Veteran was exposed to herbicides and/or other chemical agents during his military service.  

3. Diabetes mellitus was not manifested during service or within one year thereafter; diabetes mellitus is not related to service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the Veteran's service or manifest within one year of his separation from service and it may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112. 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (hereinafter "VCAA"), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information for establishing a claim for service connection on a presumptive and direct basis in a March 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The March 2007 letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. at 473.  He has not alleged any prejudice with regard to any notice deficiency during the adjudication of his claim; hence further VCAA notice is not required with regard to the increased rating appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, vocational rehabilitation file, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA medical opinion which, contains a description of the history of the disability at issue; documents and consider the relevant medical facts and principles; and provides an opinion regarding the date of onset of the Veteran's DM.  The Board is aware that during the appeal the Veteran identified various VA and private treatment records that could serve as evidence of treatment for his DM within a year of separation from active service.  However, after numerous attempts were made to retrieve these records, formal findings indicate that these records were not available for review.  Moreover, VA has attempted to solicit opinions from practitioners identified by the Veteran as having first-hand knowledge of his treatment for DM within a year of separation of service; however, the Veteran has failed to respond to information requests to identify the location of the private practitioner.  Thus, VA's duty to assist with respect to obtaining relevant records and VA examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2013).  

The Merits of the Claim

The Veteran seeks service connection for DM and argues that his current disability is related to exposure to various chemical agents during service, and manifested within one year of separation from service.  Having carefully considered the claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and the appeal will be denied.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  

In addition, the United States Department of Defense (DoD) has confirmed that Agent Orange was used from April 1968 through August 31, 1971 along the demilitarized zone (DMZ) in Korea.  DoD defoliated the fields of fire between the front line defensive positions and the south barrier fence.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) (2013) will apply.  See 38 C.F.R. § 3.307(a)(6)(iv); MR21-1MR, Part VI, Chapter 2, Section B. 

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, or in a specific unit or ship stationed in the DMZ in Korea during the period from April 1968 through August 31, 1971, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

At the outset, the Board concedes the Veteran clearly has a current diagnosis of type II, DM, one of the diseases presumed to be linked to herbicides.  See 38 C.F.R. §§ 3.307(a) and (d), 3.309(e).  However, the Veteran has not asserted, nor has the record shown, that he ever had service in-country in Vietnam from January 9, 1962, to May 7, 1975, service in the waters offshore involving duty or visitation in Vietnam, or service in the inland waters of Vietnam.  Nor is there evidence that the Veteran was stationed in the DMZ in Korea during the timeframe as specified in the applicable regulation.   

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

The service treatment records are without findings for any DM, but a January 1990 lab study reveals a single finding of above normal glucose levels.  

The Veteran has asserted that he was exposed to herbicides and other chemical agents during active service in the Vietnam War while stationed with the 374th Organizational Maintenance Squadron (hereinafter "OMS"), Clark Air Base in the Philippines and at Osan Air Base in Korea.  He reported that he was tasked with picking up "Foreign Object Damage" every morning, and that the area where he was stationed was close to a place where the C-130 aircraft were parked and washed.  He indicated that those aircraft transported, among other things, chemical agents.  Also, he was assigned to be the "Disaster Preparedness NCO" for his squadron, which involved inspecting A3 mobility bags for deployment for the squadron, and participating in gas mask training inside a gas chamber, which he believes exposed him to different types of chemicals including Agent Orange.  However, the Veteran has not established a credible factual foundation for establishing exposure to Agent Orange or any other chemical agent at any time during his active service.  Instead, in an April 2008 statement, he explained that the record did not reflect an herbicide claim because it was not reported.  Accordingly, there is no evidence of complaints, treatment, a diagnosis, or exposure to herbicides and/or other chemical agents during service.  

In this regard, the service records confirm that the Veteran served in Korea from September 10, 1984 to September 10, 1985, and that his duties included Disaster Preparedness NCO; however, these records also indicate that the majority of the Veteran's duties involved providing administrative support, managing orderly room functions, sorting and delivering mail, and acting as an equipment custodian.  Thus, the Board finds it unlikely that the Veteran was ever tasked with picking up chemically contaminated Foreign Object Damage.  Moreover, the service records fail to demonstrate that the Veteran had any exposure to chemical agents, to include Agent Orange, while serving on active duty.  Although a July 2007 letter from a VA physician, "Dr. F.," indicates that the Veteran participated in the VA Agent Orange Registry, which was provided to veterans who service in Vietnam during the Vietnam Conflict, as noted above, the Veteran has not been shown to have served in Vietnam, and has never claimed to have served in Vietnam.  

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as DM.  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed in §3.309(a).").  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.  

A letter from a VA physician, "Dr. P.," dated in March 2008, generally shows that the Veteran was being treated in the VA system for DM since 1992, without further explanation as to the nature of his diagnosis.  Additionally, the Veteran submitted a December 2007 medical statement from the Chief of Medical Staff of the 66th Medical Group, Hanscom Air Force Base, Massachusetts (hereinafter "Chief of Medical Staff"), which indicates that the Veteran was being treated at the Hanscom Air Force Base clinic for his DM, and that he has been treated for DM since 1992.  Attempts to obtain further information regarding this purported history were unsuccessful.  See, e.g., June 2012 Board remand for, in pertinent part, additional information from these providers regarding the bases for the reported date of onset of DM.

Even if the Board were to accept the statements of Dr. P. and the Chief of Medical Staff as true, based on these statements alone it cannot be said that the chronic disease (DM) was established and not subject to legitimate question at the time of diagnosis.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (outlining the criteria for a compensable evaluation for diabetes mellitus).  In order to prove that the Veteran had VA compensable DM within one year of his separation from service, the record must show that his DM became manifest to a degree of 10 percent or more (see 38 C.F.R. § 3.307(a)(6)(ii)), and in this case that would mean that he at least had DM managed by restricted diet.  

Weighed against the statements of Dr. P. and the Chief of Medical Staff are VA treatment records, dated from 1992 to 1996.  These records reflect that the Veteran was treated for eye problems in 1992, but DM was not mentioned until December 1995, where it was noted that the Veteran was newly diagnosed with DM.  In fact, on VA general examination in March 1992, the Veteran's physical examination was without finding of DM, and an April 1992 VA lab report revealed negative findings for urine glucose testing.  Moreover, during an October 1997 VA heart disease examination, the Veteran reported that in approximately 1994 at a routine examination at "Bedford," he was found to have an elevated blood sugar and was placed on Glypizide, and was treated with diet and exercise.  

The Board finds the 1992 to 1996 VA treatment records, March 1992 VA general examination, and October 1997 VA heart disease examination to be highly probative as to the date of onset of the Veteran's DM.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Also, a June 2012 VA medical opinion reflects that after review of the Veteran's claims file, it is clear that the Veteran had a diagnosis of DM beginning in 1996, which was the earliest notation found in the record.  The examiner noted that the Veteran at that time was placed on oral agents for treating his DM and was seen at that time by a certified diabetes educator.  

The Board has considered the Veteran's own testimony in which he contends that he began treatment for DM in 1992, and recalled that he did not undergo dental surgery at a VA medical center (hereinafter "VAMC") because it was determined that he had a diagnosis of DM from blood work performed before the surgery.  He indicated that he was prescribed pills to treat his DM at that time.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the date of onset and etiology of DM, including any relationship to chemical agent exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Board also notes that the Veteran has made conflicting statements about the circumstances surrounding his diagnosis of DM.  In a statement dated in April 2007, the Veteran reported that he was diagnosed with DM since 1993.  Also, during his hearing testimony he reported that the Chief of Medical Staff had first-hand knowledge of his DM because he was treated by the same Chief of Medical Staff from 1992 until at least 2007, and that it was recommended by the Chief of Medical Staff that he begin to take insulin.  However, during the same hearing testimony, the Veteran reported that he was diagnosed with DM based on blood tests performed at a VAMC in preparation to undergo dental surgery, and that he was placed on oral medication to treat his DM at that time.  He testified that he did not undergo dental surgery in 1992 due to complications that could arise from his DM diagnosis, yet VA treatment records show that the Veteran underwent dental treatment, including root planning and scaling, in December 1995 without incident.  Moreover, on VA examination in October 1997, he reported that he was diagnosed with DM on routine testing in 1994.  

Also weighing against the Veteran's testimony that the onset of his DM was in 1992 is a January 1992 VA Form 21-526, Veteran's Application for Compensation or Pension (hereinafter "VA Form 21-526"), which indicates that the Veteran filed disability claims for a contusion of the left knee, and for asthma, but not for DM.  In fact, it was not until September 1997 that the Veteran first filed his claim for service connection for DM.  

Additionally, there is no credible evidence of continuity of symptomatology.  In this case, the earliest reference to treatment for DM appears in an October 1997 VA heart disease examination that noted the Veteran reported he had elevated blood sugar levels since 1994, reflecting a gap of 3 years since service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the Board finds that the evidence of record contradicts the Veteran's assertions of continuous symptoms.  For example, at the time of the Veteran's separation in December 1991, no sugar was found in urinalysis and the endocrine system was assessed as normal.  It was not until the 1997 VA examination revealed that the Veteran reported he experienced elevated blood sugar levels in 1994.  In short, DM was not noted during service and there is no competent and credible evidence demonstrating a continuity of symptomatology.  

While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  Given the evidence of record, service connection for DM must be denied on a direct and on a presumptive basis.  There is no medical evidence of a disability during service or within one year of separation from service, no proof of in-country service in Vietnam or the inland waterways, no service at the DMZ in Korea during the period from April 1968 through August 31, 1971, no actual exposure to herbicides, and no evidence linking the currently diagnosed disability to service.  As such, the preponderance of the evidence is against the Veteran's claim for service connection.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for DM is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


